UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
ZAHED KHAN,

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  18-CV-6367 (MKB)
                           v.

EQUIFAX INFORMATION SERVICES, LLC,

                                    Defendant.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Zahed Khan commenced the above-captioned on October 18, 2018, against

Defendants Equifax Information Services, LLC, Experian Information Solutions, Inc., and Trans

Union, LLC, in New York City Civil Court, County of Queens, alleging violations of the Fair

Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”). (Compl., annexed to Notice of

Removal as Ex. B, Docket Entry No. 1-2.) Plaintiff alleges that Defendants failed to assure

maximum possible accuracy of the credit information they reported about him and failed to

conduct a reasonable investigation as to the accuracy of this information. (Id. ¶¶ 8, 19.) On

November 8, 2018, Trans Union, LLC filed a notice of removal removing the action from New

York City Civil Court to this Court. (Notice of Removal, Docket Entry No. 1.) Plaintiff

subsequently settled his claims against Experian Information Solutions, Inc., (Notice of

Settlement, Docket Entry No. 27), and dismissed his claims against Trans Union, LLC, (Stip. Of

Dismissal, Docket Entry No. 28).

        Currently before the Court is Defendant Equifax Information Services, LLC’s

(“Defendant”) motion to dismiss the Complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure. (Def. Mot. to Dismiss (“Def. Mot.”), Docket Entry No. 42.) For the reasons set
forth below, the Court grants Defendant’s motion and dismisses the Complaint, but grants

Plaintiff leave to file an amended complaint within thirty (30) days of the date of this

Memorandum and Order.

   I.    Background

         On an unspecified date in 2017, Plaintiff settled a Telephone Consumer Protection Act

(“TCPA”) lawsuit against Citibank (the “Citibank Settlement”).1 (Compl. ¶ 11.) In the Citibank

Settlement, “Citibank agreed to remove and/or delete [a] negative trade line made or reported in

relation to [a] debt” (the “Citibank Tradeline”). (Id.)

         In April of 2018, Plaintiff became aware that “his credit was still being adversely affected

by [the Citibank Tradeline] due to [Defendant] including the trade line in [its] reports on his

credit.” (Id. ¶ 12.) Defendant continued to report the Citibank Tradeline “as paid and/or charged

off.” (Id.) On April 27, 2018, Plaintiff “informed [Defendant] of this fact in writing and

requested in writing that [it] remove the Citibank account from his credit report.” (Id. ¶ 13.)

Defendant did not respond. (Id. ¶ 15.) On June 22, 2018, “Plaintiff ran his Equifax credit report

. . . and noticed that [Defendant] was still reporting the Citibank account on his credit report.”

(Id.) Plaintiff alleges that Defendant “continued to report inaccurate information on Plaintiff

after receiving his disputes, violating the FCRA by failing to conduct a reasonable

reinvestigation and by continuing to report inaccurate information about Plaintiff’s credit.” (Id.

¶ 17.)




         1
         The Court assumes the truth of the factual allegations in the Complaint for the purposes
of this Memorandum and Order.

                                                  2
  II. Discussion

          a.   Standard of review

       In reviewing a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a court must construe the complaint liberally, “accepting all factual allegations in the

complaint as true and drawing all reasonable inferences in the plaintiff’s favor.” Kim v. Kimm,

884 F.3d 98, 103 (2d Cir. 2018) (quoting Chambers v. Time Warner Inc., 282 F.3d 147, 152 (2d

Cir. 2002)); see also Tsirelman v. Daines, 794 F.3d 310, 313 (2d Cir. 2015) (quoting Jaghory v.

N.Y. State Dep’t of Educ., 131 F.3d 326, 329 (2d Cir. 1997)). A complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). Although all allegations contained in the complaint are assumed to be true, this

tenet is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.

          b.   Because Plaintiff has not alleged that the information Defendant reported
               about him is inaccurate, he fails to state a claim under sections 1681e(b) and
               1681i of the FCRA

       Defendant argues that the Court should dismiss Plaintiff’s section 1681e(b) claim

because (1) it did not have reason to doubt “the reliability of [Citibank,] a reputable source,” and

therefore acted reasonably in relying upon it for information, and (2) Plaintiff did not plead any

facts showing that Defendant “furnished a consumer report about him to an identifiable third

party for the purpose of establishing his eligibility for credit, employment, insurance, or the

like.” (Def. Mot. 6–7.) In addition, Defendant argues that the Court should dismiss Plaintiff’s

section 1681i claim because (1) he does not allege that the Citibank Tradeline is inaccurate, and



                                                  3
(2) Defendant was not obligated to verify the validity of the Citibank Tradeline. (Id. at 8.)

        Plaintiff argues that the Court should deny Defendant’s motion to dismiss his section

1681e(b) claim because (1) Defendant had reason to doubt the reliability of the credit

information supplied by Citibank after Plaintiff contacted Defendant to notify it of the

inaccuracy, and (2) “even without evidence that a particular third party was supplied with . . . a

consumer report, failing to take reasonable measures to assure the accuracy of such credit

information constitutes an injury in fact.” (Pl. Opp’n to Def. Mot. (“Pl. Opp’n”) 2–3, Docket

Entry No. 22.) In addition, Plaintiff argues that the Court should dismiss the motion as to his

section 1681i claim because he has “proven” that, inter alia, his credit file contained inaccurate

information, he notified Defendant that the information was inaccurate, and Defendant failed to

conduct a reasonable reinvestigation. (Id. at 3.) Plaintiff also argues that “the validity of the

[Citibank Tradeline] is not in dispute here,” rather, the relevant question is whether Defendant

failed to pursue a reasonable reinvestigation into the accuracy of the information on Plaintiff’s

credit report. (Id. at 5.)

                    i.   Section 1681e(b)

        Section 1681e(b) of the FCRA imposes a duty on consumer reporting agencies “to assure

maximum possible accuracy of the information concerning the individual about whom the report

relates.” 15 U.S.C. § 1681e(b); see also Podell v. Citicorp Diners Club, Inc., 112 F.3d 98, 104

(2d Cir. 1997) (quoting same); Gorman v. Experian Info. Sols., Inc., No. 07-CV-1846, 2008 WL

4934047, at *4 (S.D.N.Y. Nov. 19, 2008) (“[T]he FCRA requires that consumer reporting

agencies . . . ‘follow reasonable procedures to assure maximum possible accuracy of the

information’ contained in the consumer report.” (quoting 15 U.S.C. § 1681e(b))). In order to

succeed on a claim under section 1681e(b), a plaintiff must show that:



                                                  4
                (1) the consumer reporting agency was negligent or willful in that it
                failed to follow reasonable procedures to assure the accuracy of its
                credit report; (2) the consumer reporting agency reported inaccurate
                information about the plaintiff; (3) the plaintiff was injured; and (4)
                the consumer reporting agency’s negligence proximately caused the
                plaintiff’s injury.

Gestetner v. Equifax Info. Servs., LLC, No. 18-CV-5665, 2019 WL 1172283, at *2 (S.D.N.Y.

Mar. 13, 2019) (quoting Adams v. Nat’l Eng’g Serv. Corp., 620 F. Supp. 2d 319, 330 (D. Conn.

2009); see also Wenning v. On-Site Manager, Inc., No. 14-CV-9693, 2016 WL 3538379, at *8

(S.D.N.Y. June 22, 2016) (same); Selvam v. Experian Info. Sols., Inc., No. 13-CV-6078, 2015

WL 1034891, at *3 (E.D.N.Y. Mar. 10, 2015) (same); Agu v. Rhea, No. 09-CV-4732, 2010 WL

5186839, at *5 (E.D.N.Y. Dec. 15, 2010) (same) (quoting Gaft v. Mitsubishi Motor Credit of

Am., No. 07-CV-527, 2009 WL 3148764, at *9 (E.D.N.Y. Sept. 29, 2009)).

        “[T]he threshold question is whether the challenged credit information is accurate; if the

information is accurate, no further inquiry into the reasonableness of the consumer reporting

agency’s procedures is necessary.” Neclerio v. Trans Union, LLC, 983 F. Supp. 2d 199, 209 (D.

Conn. 2013) (quoting Collins v. Experian Credit Reporting Serv., 494 F. Supp. 2d 127, 134–35

(D. Conn. 2007)); see also Adams, 620 F. Supp. 2d at 330 (same) (quoting Houston v. TRW Info.

Servs., Inc., 707 F. Supp. 689, 691 (S.D.N.Y. 1989)); Gorman, 2008 WL 4934047, at *4 (same);

Collins, 494 F. Supp. 2d at 135 (“Every circuit to consider the question has agreed that this

threshold showing [of inaccuracy] is fundamental to the success of a claim under § 1681e(b).”

(collecting cases)).

        Although the Second Circuit has yet to address the issue, “[t]he overwhelming weight of

authority holds that a credit report is inaccurate . . . either ‘when it is patently incorrect or when

it is misleading in such a way and to such an extent that it can be expected to have an adverse

effect.’” Wenning, 2016 WL 3538379, at *9 (quoting Dalton v. Capital Associated Indus., Inc.,


                                                   5
257 F.3d 409, 415 (4th Cir. 2001)); see also Kilpakis v. JPMorgan Chase Fin. Co., LLC, 229 F.

Supp. 3d 133, 141–42 (E.D.N.Y. 2017) (“[T]his Court finds that the more flexible approach

mandated by the materially misleading standard is appropriate, and provides a method of

evaluating compliance with the FCRA that is more closely aligned than its rigid counterpart with

the statute’s purpose of addressing the serious problem in the credit reporting industry . . . of

inaccurate or misleading information.” (citation and internal quotation marks omitted));

Schweitzer v. Equifax Info. Sols. LLC, 441 F. App’x 896, 902 (3d Cir. 2011) (“A report is

inaccurate when it is patently incorrect or when it is misleading in such a way and to such an

extent that it can be expected to have an adverse effect.” (internal alterations, citation, and

quotation marks omitted)); Saunders v. Branch Banking & Tr. Co., 526 F.3d 142, 148 (4th Cir.

2008) (“[A] consumer report that contains technically accurate information may be deemed

‘inaccurate’ if the statement is presented in such a way that it creates a misleading impression.”).

                  ii.   Section 1681i

       Section 1681i sets out procedures consumer reporting agencies must follow to investigate

disputes as to the accuracy of reported information. See 15 U.S.C. § 1681i. These procedures

include reinvestigating a consumer’s record within a reasonable period of time after a consumer

“directly conveys” a dispute as to the “completeness or accuracy of an item on his credit report”

to the consumer reporting agency. Podell, 112 F.3d at 101 (citing 15 U.S.C. § 1681i(a)); see

also Longman v. Wachovia Bank, N.A., 702 F.3d 148, 151 (2d Cir. 2012) (“If a dispute is filed

with the agency, both the agency and the furnisher of that information have a duty to reasonably

investigate and verify that the information is accurate.” (citing 15 U.S.C. §§ 1681i(a)(1)(A),

1681s–2(b))). Section 1681i states, in relevant part, that if a consumer notifies a consumer

reporting agency — either directly or indirectly — of a dispute as to the accuracy of any item of



                                                  6
information contained in his file, within thirty days of notification, the consumer reporting

agency “shall, free of charge, conduct a reasonable reinvestigation to determine whether the

disputed information is inaccurate.” 15 U.S.C. § 1681i(a)(1)(A); see Jones v. Experian Info.

Solutions, Inc., 982 F. Supp. 2d 268, 272 (S.D.N.Y. 2013) (quoting same). What constitutes a

“reasonable” reinvestigation depends on the circumstances of the allegations. Id. (citing Cortez

v. Trans Union, LLC, 617 F.3d 688, 713 (3d Cir. 2010)). “Prior to being notified by a consumer,

a credit reporting agency generally has no duty to reinvestigate credit information.” Casella v.

Equifax Credit Info. Servs., 56 F.3d 469, 474 (2d Cir. 1995).

       Similar to a section 1981e(b) plaintiff, “a plaintiff asserting claims under § 1681i must

demonstrate that the disputed information is inaccurate.” Gestetner, 2019 WL 1172283, at *2

(quoting Jones, 982 F. Supp. 2d at 272–73); see also Neclerio, 983 F. Supp. 2d at 218 (same);

Jones, 982 F. Supp. 2d at 272−73 (“Courts evaluating whether a [credit reporting agency] failed

to conduct a reasonable reinvestigation look to whether there were in fact inaccuracies in the

credit report.”); Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 890 (9th Cir. 2010)

(“Although . . . 15 U.S.C. § 1681i . . . does not on its face require that an actual inaccuracy exist

for a plaintiff to state a claim, many courts . . . have imposed such a requirement.”); DeAndrade

v. Trans Union LLC, 523 F.3d 61, 67 (1st Cir. 2008) (“[T]he weight of authority in other circuits

indicates that without a showing that the reported information was in fact inaccurate, a claim

brought under § 1681i must fail.”); Crump v. Carrington Mortg. Serv., LLC, No. 18-CV-2302,

2019 WL 118490, at *3 (N.D. Ill. Jan. 7, 2019) (“To state a claim under § 1681e(b) or

§ 1681i(a), [a plaintiff] must allege that her consumer report included inaccurate information.”);

Fillmore v. Equifax Info. Servs., LLC, No. 16-CV-1042, 2017 WL 4276542, at *2 (W.D. Tex.

Sept. 26, 2017) (stating that section 1681i(a) “require[s] [a p]laintiff to prove, as a threshold


                                                  7
matter, that an account is inaccurately reporting”). “This rule is based on both the purpose of the

FCRA, ‘to protect consumers against the compilation and dissemination of inaccurate credit

information,’ and the fact that ‘it is difficult to see how a plaintiff could prevail on a claim for

damages under § 1681i without a showing[] that the disputed information disclosed by the credit

agency was, in fact, inaccurate.’” Neclerio, 983 F. Supp. 2d at 218.

                  iii. Plaintiff fails to allege that the information Defendant reported about
                       him is inaccurate

        Plaintiff fails to state a claim pursuant to sections 1681e(b) and 1681i because he has not

alleged facts showing that the information that Defendant reported about him is inaccurate.

Gestetner, 2019 WL 1172283, at *2 (explaining that under both section 1681e(b) and section

1681i, a plaintiff must allege that the disputed information is inaccurate). Plaintiff alleges that

Defendant “prepared and issued credit reports concerning Plaintiff which include inaccurate

information.” (Compl. ¶ 10.) He states that “Citibank agreed to remove and/or delete the

[Citibank Tradeline],” (id. ¶ 11), that Defendant reported the Citibank Tradeline as “paid and/or

charged off,” (id. ¶ 12), and continued to do so even after he informed Defendant of the Citibank

Settlement, (id. ¶¶ 13, 15). However, Plaintiff does not state facts demonstrating that

Defendant’s report about Plaintiff was inaccurate, either because it is patently incorrect or

because it is misleading in such a way and to such an extent that it can be expected to have an

adverse effect. Wenning, 2016 WL 3538379, at *9 (stating that “[t]he overwhelming weight of

authority holds that a credit report is inaccurate . . . either ‘when it is patently incorrect or when

it is misleading in such a way and to such an extent that it can be expected to have an adverse

effect.’” (quoting Dalton, 257 F.3d at 415)). Plaintiff does not explain how or why the Citibank

Settlement rendered Defendant’s report — which indicates that the Citibank Tradeline is “paid

and/or charged off” — inaccurate. (Compl. ¶ 12.) Accordingly, the Court dismisses Plaintiff’s

                                                   8
FCRA claims. See Henry v. Flagstar Bank, FSB, No. 16-CV-1504, 2019 WL 1471267, at *2

(E.D.N.Y. Mar. 31, 2019) (dismissing FCRA claim because the plaintiffs’ allegation that the

defendant “intentionally . . . reported false, negative information” about the plaintiffs was a

“formulaic recitation of the elements of a cause of action” and insufficient to state a claim

because the plaintiff did not allege “what information [the defendant] allegedly reported, to

whom, why it was allegedly false, or any other information that could support such a claim”);

Gestetner, 2019 WL 1172283, at *2 (dismissing section 1681e(b) and section 1681i claims

because “[a]bsent from the complaint . . . [were] any factual allegations explaining why having

multiple delinquency dates listed . . . necessarily makes the first two false” and that plaintiff’s

“conclusory statements” as to inaccuracies could “not survive a motion to dismiss” because the

complaint lacked “factual enhancement”); Tom Chen v. Vertical Screen, Inc., No. 17-CV-0938,

2019 WL 3704836, at *3 (W.D. Wash. Aug. 28, 2017) (dismissing the complaint because

allegation that “the report was inaccurate because it stated that [the plaintiff’s] charges were

‘dismissed’ instead of stating that they were ‘dismissed with prejudice’” was “insufficient to give

rise to an inference that the report was ‘patently incorrect’ or ‘materially misleading’”); see also

Gauci v. Citi Mortg., No. 11-CV-1387, 2012 WL 1535654 (C.D. Ca. Apr. 30, 2012) (“[U]nder

the FCRA, a credit reporting agency’s job is to correctly report information furnished by the

creditor, and credit reporting agencies are not supposed to adjudicate a consumer-creditor dispute

in order to issue credit reports. When a credit reporting agency correctly reports the information

furnished by the creditor, the credit report is considered as ‘accurate’ within the meaning of the

FCRA, even when there is an ongoing dispute as to the validity of the debt.”); Molton v.

Experian Info. Sols., Inc., No. 02-CV-7972, 2004 WL 161494, at *6 (N.D. Ill. Jan. 21, 2004)

(finding that the plaintiff could not establish a section 1681i claim as “no reasonable



                                                  9
investigation on the part of [defendant] could have uncovered any inaccuracy in [the plaintiff’s

credit] report because there was never any factual deficiency in the report” — even though the

plaintiff “settled the account with a collection agency,” the statement on her credit report was

“accurate”).

  III. Conclusion

       For the foregoing reasons, the Court grants Defendant’s motion and dismisses the

Complaint, but grants Plaintiff leave to file an amended complaint with thirty (30) days of the

date of this Memorandum and Order.

Dated: June 14, 2019
       Brooklyn, New York

                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                10
